           Case 1:21-cr-00177-DAD-BAM Document 33 Filed 09/15/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00177-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   JESUS MANUEL MORFIN VILLA, ET AL.,                 DATE: September 22, 2021
                                                        TIME: 1:00 p.m.
15                                Defendants.           COURT: Hon. Barbara A. McAuliffe
16

17                                              BACKGROUND

18          This case is set for status conference on September 22, 2021. On May 13, 2020, this Court

19 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

20 further notice.” Under General Order 618, a judge “may exercise his or her authority to continue
21 matters, excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611

22 issued on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s

23 discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-

24 by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the

25 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order

26 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and
27 previous General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:21-cr-00177-DAD-BAM Document 33 Filed 09/15/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act
27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00177-DAD-BAM Document 33 Filed 09/15/21 Page 3 of 5


 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the status conference. United
10 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

11 “specifically limited in time”).

12                                                 STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

14 through defendants’ counsel of record, hereby stipulate as follows:

15          1.        By previous order, this matter was set for status conference on September 22, 2021.

16          2.        By this stipulation, defendants now move to continue the status conference until

17 December 8, 2021, and to exclude time between September 22, 2021, and December 8, 2021, under 18

18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

19          3.        The parties agree and stipulate, and request that the Court find the following:

20                    a)     The government has represented that the discovery associated with this case

21          includes investigative reports, laboratory reports, extensive audio footage, and transcripts. All of

22          this discovery has been either produced directly to counsel and/or made available for inspection

23          and copying.

24                    b)     Counsel for defendants desire additional time to consult with their clients, conduct

25          investigation and research related to the charges, and to review and copy discovery for this

26          matter.

27                    c)     Counsel for defendants believe that failure to grant the above-requested

28          continuance would deny them the reasonable time necessary for effective preparation, taking into

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00177-DAD-BAM Document 33 Filed 09/15/21 Page 4 of 5


 1          account the exercise of due diligence.

 2                 d)      The government does not object to the continuance.

 3                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of September 22, 2021 to December

 8          8, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 9          Code T4] because it results from a continuance granted by the Court at defendant’s request on

10          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

11          best interest of the public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: September 14, 2021                               PHILLIP A. TALBERT
18                                                            Acting United States Attorney
19
                                                              /s/ LAURA JEAN BERGER
20                                                            LAURA JEAN BERGER
                                                              Assistant United States Attorney
21

22
      Dated: September 14, 2021                               /s/ STEVEN L. CRAWFORD
23                                                            STEVEN L. CRAWFORD
24                                                            Counsel for Defendant
                                                              JESUS MANUEL MORFIN
25                                                            VILLA

26
      Dated: September 14, 2021                               /s/ DAVID A. TORRES
27                                                            DAVID A. TORRES
                                                              Counsel for Defendant
28                                                            OMAR VAYAS DURAN

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00177-DAD-BAM Document 33 Filed 09/15/21 Page 5 of 5


 1
                                                    ORDER
 2
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to
 3
     December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
 4
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    September 15, 2021                      /s/ Barbara   A. McAuliffe   _
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
